DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/06/2021 has been entered. Claims 16, 22-24, 26-27, 29 have been amended and claims 21, 25, 28 have been cancelled. Therefore, claims 16-20, 22-24, 26-27 and 29-35 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20, 22-24, 26-27 and 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schell G (EP – 1512600 A1, from IDS, Examiner disclose English machined translation in previous office action) and further in view of Zlatintsis, Chrysafis (EP – 2489411 A1, Examiner disclosed English machined translation of description).
As per claim 16, Schell discloses Parking Valve for Manual Operation of Trailer Brake comprising:
a housing (2, Fig: 2-8) with a port (30, Fig: 2-8) that is fluidically connectable to a release chamber (13, Fig: 1) of a spring- loaded brake cylinder (9, Fig: 1), a port (29, Fig: 2-8) that is fluidically connectable to an air reservoir (6, Fig: 1), and a vent port (32, Fig: 2-8);
a slide (16, Fig: 2-8) configured for manual actuation and being movable along an overall path between two end positions inside the housing (between 33 and 26, or 37+38, Fig: 2-8), wherein
the slide is configured to assume positions along the overall path in which, as a result of at least one seal (17, Fig: 2-8), there is no fluidic connection between the port 
an inhibiting device (20, 21, 25, 27, 28, Fig: 1-8), which, during movement at least along a partial path (37, Fig: 2-8) of the overall path [0017], is configured to act on the slide in at least one direction with a continuously variable counterforce dependent on the position of the slide on the partial path (20, 21, 25, 27, 28, [0017] – [0020], Fig: 1-8),
wherein
the inhibiting device (20, 21, 25, 27, 28, Fig: 1-8) is configured to subject the slide (16, Fig: 2-8), over a path section (38, Fig: 2-8) of the overall path which does not form part of the partial path (37, Fig: 2-8), to an assisting force, dependent on the position of the slide on the path section (38, Fig: 2-8), in the direction of the movement, or to no force (The partial stroke 38 is only be covered or traversed with increased function, so that the force threshold formed thereby extends over the axial length of the partial stroke 38, [0020], Fig: 2-8).
Schell discloses all the structural elements of the claimed invention but fails to explicitly disclose the inhibiting device is designed to exert the counterforce and/or the assisting force on the slide via magnetic force,
the inhibiting device has a magnet and a counterpart, which is designed to be attracted by the magnet, and
the counterpart is a second magnet or a magnetic element.

the inhibiting device is designed to exert the counterforce and/or the assisting force on the slide via magnetic force (2.9, Fig: 1-2),
the inhibiting device has a magnet and a counterpart, which is designed to be attracted by the magnet (2.9, [0019], Fig: 1-2), and
the counterpart is a second magnet or a magnetic element (2.8, [0019], Fig: 2-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the parking valve for manual operation of trailer brake of the Schell to make the inhibiting device is designed to exert the counterforce and/or the assisting force on the slide via magnetic force, the inhibiting device has a magnet and a counterpart, which is designed to be attracted by the magnet, and the counterpart is a second magnet or a magnetic element, as taught by Zlatintsis in order to operate easily and does not impose extraordinary forces.

As per claim 17, Schell discloses wherein at least one of:
the partial path includes (37, Fig: 2-8) at least one end position of the slide (lid 33 side, Fig: 2-8),
the counterforce is not produced on the basis of mechanical friction between two components (As per figure 3, during partial path 37, seal ring 20 does not contact inner cylinder wall 21, therefore, not produce on the basic of mechanical friction, [0020], fig: 3),

the at least one seal (17, 18, Fig: 2-8) is provided on the slide or in the housing.

As per claim 18, Schell discloses wherein
the partial path (37, Fig: 2-8) comprises at least two sections of the overall path (37+38, Fig: 2-8) which do not adjoin one another directly (Fig: 2-8).

As per claim 19, Schell as modified by Zlatintsis discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the counterforce on the slide has a maximum value which is increased by at least 25% relative to a force to which, owing to the design of the slide, said slide is subject during a movement.
It would have been an obvious matter of design choice to make the parking valve structure in which the counterforce on the slide has a maximum value which is increased by at least 25% relative to a force to which, owing to the design of the slide, said slide is subject during a movement, since applicant has not disclosed that the counterforce on the slide has a maximum value which is increased by at least 25% relative to a force to which, owing to the design of the slide, said slide is subject during a movement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Schell parking valve invention. In re Kuhel, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per claim 20, Schell as modified by Zlatintsis discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the counterforce on the slide has a maximum value which is increased by at least 50% relative to the force, which force is owing to the friction of the at least one seal in the housing.
It would have been an obvious matter of design choice to make the parking valve structure in which wherein the counterforce on the slide has a maximum value which is increased by at least 50% relative to the force, which force is owing to the friction of the at least one seal in the housing, since applicant has not disclosed that wherein the counterforce on the slide has a maximum value which is increased by at least 50% relative to the force, which force is owing to the friction of the at least one seal in the housing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Schell parking valve invention. In re Kuhel, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per claim 22, Schell discloses wherein
the assisting force is designed to bring about a movement of the slide into the end position which is in the direction of the movement, even without manual actuation ([0021], Fig: 3-4).

As per claim 23, Schell as modified by Zlatintsis discloses all the structural elements of the claimed invention but fails to explicitly disclose the inhibiting device is designed to ensure that the counterforce and/or the assisting force are/is formed from 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inhibiting device is designed to ensure that the counterforce and/or the assisting force are/is formed from the minimum to the maximum value thereof over a path whose length is at least 2% of the overall path, since it has been held that discovering an optimum value of a result effective variable involve only routine skill in the art. MPEP — 2144.05, III. C).

As per claim 24, Schell as modified by Zlatintsis discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein
the inhibiting device is designed to ensure that the counterforce and/or the assisting force are/is formed from the minimum to the maximum value thereof over a path whose length is at least 8% of the overall path.
It would have been an obvious matter of design choice to make the parking valve structure in which the counterforce on the slide has a maximum value which the inhibiting device is designed to ensure that the counterforce and/or the assisting force are/is formed from the minimum to the maximum value thereof over a path whose length is at least 8% of the overall path, since applicant has not disclosed that the inhibiting device is designed to ensure that the counterforce and/or the assisting force are/is formed from the minimum to the maximum value thereof over a path whose length is at least 8% of the overall path solves any stated problem or is for any particular 

As per claim 26, Zlatintsis further discloses wherein at least one of:
the magnet (2.9, Fig: 1-2) is provided on or in the slide and the counterpart (2.8, Fig: 1-2) is provided on or in the housing (Fig: 1-2), or the magnet is provided on or in the housing and the counterpart is provided on or in the slide (Fig: 1-2), and
the magnet (2.9) and the counterpart (2.8) are arranged such that the force of attraction thereof becomes a maximum in one end position of the slide, at least relative to all other possible positions of the slide ([0019], Fig: 1-2).

As per claim 27, Zlatintsis further discloses wherein
the inhibiting device has a further magnet or a further counterpart on or in the housing or on or in the slide Fig: 1-2).

As per claim 29, Schell discloses Parking Valve for Manual Operation of Trailer Brake comprising:
a housing (2, Fig: 2-8) with a port (30, Fig: 2-8) that is fluidically connectable to a release chamber (13, Fig: 1) of a spring- loaded brake cylinder (9, Fig: 1), a port (29, Fig: 2-8) that is fluidically connectable to an air reservoir (6, Fig: 1), and a vent port (32, Fig: 2-8);

the slide is configured to assume positions along the overall path in which, as a result of at least one seal (17, Fig: 2-8), there is no fluidic connection between the port to the release chamber (30) and the vent port (32, Fig: 2-8), and to assume other positions along the overall path in which, as a result of the at least one seal (17, Fig: 2-8), there is no fluidic connection between the port to the release chamber (30) and the port to the air reservoir (29, Fig: 2-8); and
an inhibiting device (20, 21, 25, 27, 28, Fig: 1-8), which, during movement at least along a partial path (37, Fig: 2-8) of the overall path [0017], is configured to act on the slide in at least one direction with a continuously variable counterforce dependent on the position of the slide on the partial path (20, 21, 25, 27, 28, [0017] – [0020], Fig: 1-8),
wherein
the inhibiting device (20, 21, 25, 27, 28, Fig: 1-8) is configured to subject the slide (16, Fig: 2-8), over a path section (38, Fig: 2-8) of the overall path which does not form part of the partial path (37, Fig: 2-8), to an assisting force, dependent on the position of the slide on the path section (38, Fig: 2-8), in the direction of the movement, or to no force (The partial stroke 38 is only be covered or traversed with increased function, so that the force threshold formed thereby extends over the axial length of the partial stroke 38, [0020], Fig: 2-8),

connected to the atmosphere or to a venting device (32, Fig: 2-8) via the equalization channel only when the slide is moved beyond the partial path, and
the chamber is designed to change volume in accordance with the movement of the slide (Attached figure and fig: 2-8),
the inhibiting device has a chamber having an equalization channel, which is the chamber being (Attached figure and fig: 2-8).
Schell discloses all the structural elements of the claimed invention but fails to explicitly disclose the inhibiting device is designed to subject the slide to a counterforce and/or an assisting force which is formed by a vacuum or an excess pressure,
the inhibiting device has a chamber (Attached figure and fig: 2-8) having an equalization channel, which is the chamber being
fluidically closed by the slide and and/or a part of the housing, at least when the slide is moved over the partial path.
Zlatintsis discloses Energy-Independent Tripping Device comprising:
the inhibiting device is designed to subject the slide to a counterforce and/or an assisting force which is formed by a vacuum or an excess pressure (via magnet 2.9, fig: 1-2),
fluidically closed by the slide and and/or a part of the housing, at least when the slide is moved over the partial path (Fig: 1-2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the parking valve for manual operation of trailer brake of 
As per claim 30, Schell discloses wherein
the closure of the chamber is accomplished by a seal of the slide and/or of the housing (Fig: 7-8).

As per claims 31 and 32, Schell discloses wherein
the chamber is formed in the slide and/or the housing (Attached figure and fig: 2-8).

As per claim 33, Schell discloses wherein
the chamber is designed to be connected to atmosphere or to a venting device (32, Fig: 2-8) when the slide is moved beyond the partial path and/or the path section (Fig: 3, 5, 7).

As per claim 34, Schell discloses wherein
the chamber is designed to be connected to an equalization chamber (Attached figure and fig: 2-8) when the slide is moved beyond the partial path and/or the path section (Attached figure and fig: 2-8).

    PNG
    media_image1.png
    529
    544
    media_image1.png
    Greyscale

As per claim 35, Schell as modified by Zlatintsis discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein
the chamber undergoes a change in volume of at least 5% when the slide is moved over the partial path.

It would have been an obvious matter of design choice to make the parking valve structure in which the chamber undergoes a change in volume of at least 5% when the slide is moved over the partial path, since applicant has not disclosed that the chamber undergoes a change in volume of at least 5% when the slide is moved over the partial .

Response to Arguments
Applicant’s arguments, see REMARK, filed 12/06/2021, with respect to the rejection(s) of claim(s) 16-18, 21-22 and 28-24 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schell G (EP – 1512600 A1, from IDS) and further in view of Zlatintsis, Chrysafis (EP – 2489411 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657       

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657